Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–15 are presented for examination in a non-provisional application filed on 05/06/2019.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 05/18/2018 (JP2018-096329). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1–14 drawn to an arithmetic unit to execute each of a plurality of virtual machines; and an interrupt controller to instruct the arithmetic unit to execute interrupt processing, and classified in G06F 9/3001 (arithmetic instructions).

II.	Claim 15, drawn to a central processing unit (CPU) which executes a plurality of virtual machines; a plurality of channels each of which assigns to one of the virtual machines and receives an interruption for the assigned virtual machine, and classified in G06F 9/455 and  G06F 9/45558 (virtualisation or emulation, e.g of applications).

Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, MPEP § 806.05(j).

In the instant case, the inventions as claimed have a materially different design and effect as Invention I is directed to the execution of virtual machines (emulation) on an arithmetic unit, jointly operating with an interrupt controller, and Invention II is directed to execution of virtual machines (emulation) on a central processing unit (CPU) or generic processor.  Furthermore, there is nothing of record to show the inventions, as claimed, to be obvious variants.

5.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

A complete examination of the two distinct inventions in two separate classifications requires substantially different claim analysis, search strategies and consideration.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday to Friday, 8:30 a.m. to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
May 5, 2021